
Exhibit 10.1
 
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
This Amended and Restated Executive Employment Agreement (the “Agreement”) is
entered into as of May 23, 2018 (“Effective Date”), by and between Genprex, Inc.
(“Company”) and Julien L. Pham, M.D., M.P.H. (“Employee”).
Employee is currently employed by the Company as its Chief Operating Officer
pursuant to an Employment Agreement made effective as of October 23, 2016 (the
“Original Agreement”). Employee also serves as the Company’s President.


The Company desires to continue to employ the Employee as its President and
Chief Operating Officer and to enter into an amended and restated agreement
embodying the terms of such employment, and the Executive desires to continue
employment with the Company and to enter into an amended and restated agreement
embodying the terms of such employment.
Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree that the Original Agreement is hereby amended and
restated to read as follows in its entirety:
1.          Position and Duties.  As of the Effective Date, Employee will
continue to serve as President and Chief Operating Officer (“COO”) of the
Company and will report to the Company’s Chief Executive Officer (“CEO”).  After
consulting with Employee, the Company may assign the COO title to another
executive, provided that another “C” level title is assigned to Employee, such
as, for example, Chief Scientific Officer or Chief Medical Officer. Employee
will render such business and professional services in the performance of his
duties, consistent with Employee’s position, as shall reasonably be assigned to
him by the CEO or the Board of Directors (“Board”).  Employee will not be
required to relocate his personal residence from the Boston, Massachusetts area;
but will travel to the Company’s offices in Texas, or elsewhere, as needed.
2.          Exclusive Service.
2.1          Employee will be expected to devote his full working time and
attention to the business of the Company, and, except as provided herein, will
not render services to any other business without the prior approval of the
Company’s Board of Directors (the “Board”) or, directly or indirectly, engage or
participate in any business that is competitive in any manner with the business
of the Company.  Employee will also be expected to comply with and be bound by
the Company’s operating policies, procedures and practices that are from time to
time in effect during the term of his employment.
2.2          Notwithstanding Section 2.1 above, Employee may: (a) invest his
personal assets in publicly traded stock of business entities that are not in
competition with the Company or its affiliates; (b) participate in the clinical
practice of medicine for up to three days per month (or more, if approved by the
CEO); (c) be involved as an adjunct professor or in another capacity with Dell
Medical School or other academic entities that are approved by the CEO; and/or
(d) invest in other opportunities that do not involve development of drugs for
treatment of cancer and in which Employee does not have a management role;
provided that the activities described in (a)-(d) in this subsection do not
materially interfere with Employee’s duties as an officer of the Company, as
reasonably determined by the CEO from time-to-time.
3.          At‑Will Employment.  Employee and the Company understand and
acknowledge that Employee’s employment with the Company constitutes “at-will”
employment, and the employment relationship may be terminated at any time, with
or without cause and with or without notice.

--------------------------------------------------------------------------------

4.          Compensation and Benefits.
4.1          Base Salary.  While employed by the Company pursuant to this
Agreement, the Company shall pay the Employee an annual base salary of $325,000
(the “Base Salary”), payable in accordance with the Company’s normal payroll
practices.  The Company shall periodically review (at least annually) Employee’s
compensation and benefits, provided that any changes thereto shall be determined
by the Company in its sole and absolute discretion.
4.2          Management by Objectives Bonus.  Employee will also be eligible to
receive, with respect to the year ending December 31, 2018, an annual cash bonus
of up to thirty-three and 1/3 percent (33.33%) of the Employee’s then-current
Base Salary, upon the achievement of performance objectives mutually agreed upon
between Employee and the Board within Ninety (90) days following the Effective
Date.  Thereafter, Employee will be eligible to receive an annual bonus in such
amount and upon such terms as shall be determined by the Board (any annual
bonus, including the annual bonus described in the first sentence of this
Section 4.2, is referred to as the “Target Bonus”).  Any Target Bonus will be
paid to Employee at the same time as annual bonuses are generally payable to
other senior executives of the Company, but in all events, any Target Bonus
earned pursuant to this Section 4.2 will be paid on or before March 15 of the
year following the year for which it is earned.
4.3          Employee Benefits.  Employee shall be eligible to participate in
all employee benefit plans and arrangements, including, but not limited to,
medical, dental, vision and long-term disability insurance benefits and
arrangements, as are made available by the Company to its other senior
executives, subject to the terms and conditions thereof.
4.4          Vacation.  Employee will be entitled to paid vacation and holidays
pursuant to the terms of the Company’s vacation policy as may exist from time to
time.
5.          Stock Options.
5.1          Option Grant.  As soon as practicable after the Effective Date, and
subject to approval by the Board, Employee shall be granted two stock options
(which shall be incentive stock options to the extent permitted under applicable
tax rules) to purchase up to a number of shares of the Company’s common stock
combined to equal 659,346 shares, with an exercise price equal to the fair
market value of the Company’s common stock as of the date of such grant as
determined by the Board.  One such option grant will vest based on continued
employment and shall be for 329,673 shares of the Company’s common stock as of
the date of such grant (the “Time Based Option”) and the other such option grant
will vest based on achievement of performance goals and shall be for 329,673
shares of the Company’s common stock as of the date of such grant (the
“Performance Option”).  The Time Based Option and the Performance Option will
collectively be referred to as the “Options.”
5.2          Vesting.  One-third (1/3rd) of the Time Based Options shall vest on
the first anniversary of the Effective Date; thereafter, the remaining Time
Based Options shall vest in equal quarterly installments over the following two
years.  The Performance Option shall vest upon the achievement, within the time
specified by the Board, of performance objectives specified by the Board and,
for any such performances that are not achieved within the time specified by the
Board, the Performance Option shall not vest and shall be forfeited back to the
Company equity plan.
6.          Expenses.  The Company will, in accordance with applicable Company
policies and guidelines, reimburse Employee for all reasonable and necessary
expenses incurred by Employee in connection with his performance of services on
behalf of the Company, including travel to and from the Company’s offices in
Texas.  Without limiting the foregoing, expenses will be deemed reasonable if
they are permitted by the Company’s written policies.
2

--------------------------------------------------------------------------------

7.          Inventions and Proprietary Information, Non-Solicitation.
7.1          Proprietary Information and Inventions Agreement.  Employee hereby
agrees to execute the Company Confidential Information, Assignment of
Inventions, and Noncompetition Agreement attached hereto as Exhibit A.
8.          Definitions.
8.1          Cause.  For purposes of this Agreement, “Cause” means (i) a
determination by the Board that Employee’s performance is unsatisfactory after
there has been delivered to Employee a written demand for performance which
describes the specific deficiencies in Employee’s performance and the specific
manner in which Employee’s performance must be improved, and which provides
thirty (30) business days from the date of notice to remedy such performance
deficiencies; (ii) Employee’s conviction of or plea of nolo contendere to a
felony or a crime involving moral turpitude which the Board reasonably finds has
had or will have a detrimental effect on the Company’s reputation or business,
(iii) Employee engaging in an act of gross negligence or willful misconduct in
the performance of his employment obligations and duties that materially harms
the Company, (iv) Employee’s committing an act of fraud against, material
misconduct or willful misappropriation of property belonging to the Company;
(v)  Employee’s material breach of the Company Confidential Information,
Assignment of Inventions, and Noncompetition Agreement or other unauthorized
misuse of the Company’s trade secrets or proprietary information.
8.2          Change in Control.  For purposes of this Agreement “Change in
Control” means (i) a sale, conveyance, exchange or transfer in which any person
or entity, other than persons or entities who as of immediately prior to such
sale, conveyance, exchange or transfer own securities in the Company, either
directly or indirectly, becomes the beneficial owner, directly or indirectly, of
securities of the Company representing fifty (50%) percent of the total voting
power of all its then outstanding voting securities; (ii) a merger or
consolidation of the Company in which its voting securities immediately prior to
the merger or consolidation do not represent, or are not converted into
securities that represent, a majority of the voting power of all voting
securities of the surviving entity immediately after the merger or
consolidation; or (iii) a sale of substantially all of the assets of the Company
or a liquidation or dissolution of the Company.
8.3          Disability.  For purposes of this Agreement, “Disability” shall
have that meaning set forth in Section 22(e)(3) of the Internal Revenue Code of
1986, as amended.
8.4          Good Reason.  For purposes of this Agreement, “Good Reason” means
any of the following taken without the Employee’s written consent and provided
(a) the Company receives, within ninety (90) days following the occurrence of
any of the events set forth in clauses (i) through (iv) below, written notice
from the Employee specifying the specific basis for Employee’s belief that
Employee is entitled to terminate employment for Good Reason, (b) the Company
fails to cure the event constituting Good Reason within thirty (30) days after
receipt of such written notice thereof, and (c) the Employee terminates
employment within thirty (30) days following expiration of such cure period: (i)
a material change in Employee’s position, titles, offices or duties except as
provided herein; (ii) an assignment of any significant duties to Employee that
are inconsistent with Employee’s positions or offices held under this Agreement;
(iii) a decrease in Employee’s then current annual base salary (other than in
connection with a general decrease in the salary of all other similarly situated
employees of the Company); or (iv)  the Employee is required to relocate his
personal residence to a location more than fifty (50) miles from Employee’s then
current residence.
3

--------------------------------------------------------------------------------

9.          Effect of Separation from Service.  For purposes of this Agreement,
no payment will be made to Employee upon termination of Employee’s employment
unless such termination constitutes a “separation from service” within the
meaning of Section 409A of the Code, and Section 1.409A-1(h) of the regulations
promulgated thereunder.
9.1          Separation for Cause, Death, Disability or Voluntary Separation
from Service.  In the event of any separation from service of Employee’s
employment by the Company for Cause or in the event of the Employee’s death,
Disability or voluntary separation from service at any time and for any reason,
the Employee will be paid only (i) any earned but unpaid Base Salary, and
(ii) other unpaid vested amounts or benefits under the compensation, incentive
and benefit plans of the Company in which Employee participates, and (iii)
reimbursement for all reasonable and necessary expenses incurred by Employee in
connection with his performance of services on behalf of the Company in
accordance with applicable Company policies and guidelines, in each case as of
the effective date of such separation from service (the “Accrued
Compensation”).  Employee will be allowed to exercise his vested stock options
to purchase Company common stock, if any, during the time period set forth in,
and in accordance with, the Company’s equity plan and governing stock option
agreement(s).
9.2          Separation from Service without Cause or for Good Reason Prior to a
Change in Control, Generally.  In the event of the Employee’s separation from
service from the Company without Cause or for Good Reason other than a
separation from service within twelve (12) months following a Change of Control,
and provided that Employee delivers to the Company a signed settlement agreement
and general release of claims in favor of the Company in the form attached
hereto as Exhibit B (the “Release”), and satisfies all conditions to make the
Release effective, within sixty (60) days following Employee’s separation from
service, then, in addition to the Accrued Compensation, subject to the further
provisions of this Section 9.2, Employee shall be entitled to the following:
(a)          Lump sum payment equal to twelve (12) months of Employee’s then
current Base Salary;
(b)          Lump sum payment equal to Employee’s then applicable annual Target
Bonus, calculated at full attainment; and
(c)          Provided Employee timely elects to continue health coverage under
COBRA, reimbursement for any monthly COBRA premium payments made by Employee in
the Twelve (12) months following Employee’s separation from service; and
(d)          Acceleration as to 100% of Employee’s unvested Time Based Options
from the Company (excluding the Performance Options).
9.3          Separation from Service Within Twelve Months Following a Change in
Control.  In the event of the Employee’s separation from service from the
Company without Cause or for Good Reason, in each case within Twelve (12) months
following a Change in Control, and provided that Employee delivers to the
Company the signed Release, and satisfies all conditions to make the Release
effective, within sixty (60) days following Employee’s separation from service,
then, in addition to the Accrued Compensation, Employee shall be entitled to the
benefits as set forth below:
(a)          Lump sum payment equal to twelve (12) months of Employee’s then
current Base Salary;
4

--------------------------------------------------------------------------------

(b)          Lump sum payment equal to Employee’s then applicable annual Target
Bonus, calculated at full attainment;
(c)          Provided Employee timely elects to continue health coverage under
COBRA, reimbursement for any monthly COBRA premium payments made by Employee in
the twelve (12) months following Employee’s separation from service; and
(d)          Acceleration as to 100% of Employee’s unvested equity awards from
the Company (including, without limitation, the Options).
For the avoidance of doubt, the severance payments and benefits payable pursuant
to Section 9.2 or Section 9.3 above are not cumulative.  Such lump sum severance
payment shall be paid no later than March 15 of the year following the year in
which Employee’s employment is terminated provided the release described above
is effective at such time.  In addition, if the COBRA reimbursements would
violate any applicable statutes or regulations at the time of payment, the
Company may, in its discretion, provide for a single lump sum and taxable
payment of the value of such payments.
The above notwithstanding, the Company will not be obligated to make the
payments described in Sections 9.2(a), 9.2(b), or 9.3 (a) or (b), unless at the
time of Employee’s separation from service the Company has (i) cash or cash
equivalents on hand, and (ii) stockholders’ equity (determined under GAAP) each
in the amount of at least $5 million and neither of such balances will be
reduced below $5 million by such payment.
9.4          Parachute Payments.  In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to the Employee (i)
constitute “parachute payments” within the meaning of Section 280G of the Code
and (ii) but for this Section, would be subject to the excise tax imposed by
Section 4999 of the Code, then, at Employee’s discretion, Employee’s severance
and other benefits under this Agreement shall be payable either (i) in full, or
(ii) as to such lesser amount which would result in no portion of such severance
and other benefits being subject to the excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the excise tax imposed by Section
4999, results in the receipt by Employee on an after-tax basis, of the greatest
amount of severance benefits under this Agreement, notwithstanding  that all or
some portion of such severance benefits may be taxable under Section 4999 of the
Code.   Any reduction shall be made in the following manner:  first a pro rata
reduction of (i) cash payments subject to Section 409A of the Code as deferred
compensation and (ii) cash payments not subject to Section 409A of the Code, and
second a pro rata cancellation of (i) equity-based compensation subject to
Section 409A of the Code as deferred compensation and (ii) equity-based
compensation not subject to Section 409A of the Code.  Reduction in either cash
payments or equity compensation benefits shall be made pro rata between and
among benefits which are subject to Section 409A of the Code and benefits which
are exempt from Section 409A of the Code.  Unless the Company and Employee
otherwise agree in writing, any determination required under this Section shall
be made in writing by the Company’s independent public accountants (the
“Accountants”), whose determination shall be conclusive and binding upon
Employee and the Company for all purposes.  For purposes of making the
calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section.  The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section.
5

--------------------------------------------------------------------------------

9.5          Company Property.  The parties acknowledge that Employee is
utilizing a Company provided computer, smartphone, and other electronic devices
(the “Company Electronics”).  Such devices shall become the property of the
Employee on termination of employment for any reason subject to the following:
within ten (10) days of Employee’s termination of employment, Employee shall
deliver the Company Electronics to the Company for removal of all Company
property and data from the Company Electronics.  The removal of Company data and
files from the Company Electronics shall be completed within two (2) business
days unless the parties mutually agree to an extension.  Employee’s personal
data and files shall be preserved on the Company Electronics which will be
returned to Employee.  Each party agrees to keep the other’s data and files
confidential in connection with the transfer of the Company Electronics.
10.          Miscellaneous.
10.1          Indemnification.  The Company shall indemnify Employee with
respect to activities in connection with his employment hereunder to the fullest
extent provided in the Company’s bylaws.   Employee will be named as an insured
on the director and officer liability insurance policy currently maintained, or
as may be maintained by the Company from time to time, and, in addition,
Employee will enter into the form of indemnification agreement provided to other
similarly situated executive officers and directors of the Company.
10.2          Section 409A.  To the extent (a) any payments or benefits to which
Employee becomes entitled under this Agreement, or under any agreement or plan
referenced herein, in connection with Employee’s termination of employment with
the Company constitute deferred compensation subject to Section 409A of the Code
and (b) Employee is deemed at the time of such termination of employment to be a
“specified employee” under Section 409A of the Code, then such payments shall
not be made or commence until the earliest of (i) the expiration of the six
(6)-month period measured from the date of Employee’s “separation from service”
(as such term is at the time defined in Treasury Regulations under Section 409A
of the Code) from the Company; or (ii) the date of Employee’s death following
such separation from service; provided, however, that such deferral shall only
be effected to the extent required to avoid adverse tax treatment to Employee,
including (without limitation) the additional twenty percent (20%) tax for which
Employee would otherwise be liable under Section 409A(a)(1)(B) of the Code in
the absence of such deferral.  Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this paragraph
shall be paid to Employee or Employee’s beneficiary in one lump sum (without
interest).  Any termination of Employee’s employment is intended to constitute a
“separation from service” as such term is defined in Treasury Regulation Section
1.409A-1.  It is intended that each installment of the payments provided
hereunder constitute separate “payments” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i).  It is further  intended that payments hereunder
satisfy, to the greatest extent possible, the exemption from the application of
Code Section 409A (and any state law of similar effect) provided under Treasury
Regulation Section 1.409A-1(b)(4) (as a “short-term deferral”).
10.3          Severability.  If any provision of this Agreement shall be found
by any arbitrator or court of competent jurisdiction to be invalid or
unenforceable, then the parties hereby waive such provision to the extent of its
invalidity or unenforceability, and agree that all other provisions in this
Agreement shall continue in full force and effect.
10.4          No Waiver.  The failure by either party at any time to require
performance or compliance by the other of any of its obligations or agreements
shall in no way affect the right to require such performance or compliance at
any time thereafter.  The waiver by either party of a breach of any provision
hereof shall not be taken or held to be a waiver of any preceding or succeeding
breach of such provision or as a waiver of the provision itself.  No waiver of
any kind shall be effective or binding, unless it is in writing and is signed by
the party against whom such waiver is sought to be enforced.
6

--------------------------------------------------------------------------------

10.5          Assignment.  This Agreement and all rights hereunder are personal
to Employee and may not be transferred or assigned by Employee at any time.  The
Company may assign its rights, together with its obligations hereunder, to any
parent, subsidiary, affiliate or successor, or in connection with any sale,
transfer or other disposition of all or substantially all of its business and
assets, provided, however, that any such assignee assumes the Company’s
obligations hereunder.
10.6          Withholding.  All sums payable to Employee hereunder shall be in
United States Dollars and shall be reduced by all federal, state, local and
other withholding and similar taxes and payments required by applicable law.
10.7          Entire Agreement.  This Agreement (and the exhibit(s) hereto)
constitutes the entire and only agreement and understanding between the parties
relating to Employee’s employment with Company.  This Agreement supersedes and
cancels any and all previous contracts, arrangements or understandings with
respect to Employee’s employment.
10.8          Amendment.  The parties understand and agree that this Agreement
may not be amended, modified or waived, in whole or in part, except in a writing
signed by Employee and the CEO (on behalf of the Company).
10.9          Notices.  All notices, if any, and all other communications, if
any, required or permitted under this Agreement shall be in writing and hand
delivered, sent via facsimile, sent by registered first class mail, postage
pre-paid, or sent by nationally recognized express courier service.  Such
notices and other communications shall be effective upon receipt if hand
delivered or sent via facsimile, five (5) days after mailing if sent by mail,
and one (l) day after dispatch if sent by express courier, to the following
addresses, or such other addresses as any party shall notify the other parties:

If to the Company:
Genprex, Inc.
1701 Trinity Street, Suite 3.322
Austin, TX 78712
Attention: Chief Executive Officer

If to Employee:
Julien L. Pham, M.D., M.P.H.
____________________
____________________

10.10          Binding Nature.  This Agreement shall be binding upon, and inure
to the benefit of, the successors and personal representatives of the respective
parties hereto.
10.11          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which,
taken together, constitute one and the same agreement.
10.12          Governing Law.  This Agreement and the rights and obligations of
the parties hereto shall be governed by and construed and enforced in accordance
with the laws of the State of Texas without regard to conflicts of laws
principles.  Resolution of any disputes under this Agreement shall only be held
in courts in Travis County, Texas, and the parties expressly consent to personal
jurisdiction in courts in Travis County, Texas and waive any objections to such
jurisdiction.  In addition, Employee agrees that any party may also petition the
court for injunctive relief where either party alleges or claims a violation of
this Agreement.
7

--------------------------------------------------------------------------------

10.13          Attorneys’ Fees.  In the event of any claim, demand or suit
arising out of or with respect to this Agreement, the prevailing party shall be
entitled to reasonable costs and attorneys’ fees, including any such costs and
fees upon appeal
10.14          Effective Date.  This Agreement will become effective on the date
that it has been signed by Employee and the Company and the Company closes an
initial public offering of its securities (“Effective Date”).
 
 

 


8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the date first above written.
GENPREX, INC.
 
 
/s/ RODNEY VARNER                         
 
Print Name: Rodney Varner                 
 
Its: CEO                                                  
 
 
 
/s/ JULIEN L. PHAM                              
Julien L. Pham, M.D., M.P.H.
 
 

 

 


9

--------------------------------------------------------------------------------

Exhibit A
GENPREX, INC.


CONFIDENTIAL INFORMATION, ASSIGNMENT OF INVENTIONS
AND NONCOMPETITION AGREEMENT


In consideration of new or continued employment with Genprex, Inc., a Delaware
corporation, its subsidiaries, affiliates, predecessors, successors or assigns
(together the “Company”), and for other consideration, the receipt and
sufficiency of which are hereby acknowledged, I agree to the following:
1.          Confidential Information.
(a)          Company Information.  I agree at all times during the term of my
employment and thereafter, to hold in strictest confidence, and not to use,
except for the exclusive benefit of the Company, or to disclose to any person,
firm or entity without written authorization of an authorized officer of the
Company (other than myself), any Confidential Information of the Company.  I
understand that “Confidential Information” means any non-public information that
relates to the actual or anticipated business or research and development of the
Company, Company proprietary information, technical data, trade secrets or
know-how, including, but not limited to, research plans, research results,
processes, methods, compositions, business plans, marketing plans, product
plans, products, services, suppliers, customer lists and customers (including,
but not limited to, customers of the Company on whom I call or with whom I
become acquainted during the term of my service on behalf of the Company),
markets, software, specifications, inventions, operations, procedures,
compilations of data, technology, designs, finances or other business
information disclosed to me by the Company either directly or indirectly in
writing, orally or by drawings or observation.  I further understand that
Confidential Information does not include any of the foregoing items that has
become publicly known and made generally available through no wrongful act of
mine or of others who were under confidentiality obligations as to the item or
items involved.
(b)          Acknowledgments.   I acknowledge that during my employment with the
Company, I will have access to Confidential Information, all of which shall be
made accessible to me only in strict confidence; that unauthorized disclosure of
Confidential Information will damage the Company's business; and that the
restrictions contained in this agreement are reasonable and necessary for the
protection of the Company's legitimate business interests.
(c)          Former Employer Information.  I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity.
(d)          Third-Party Information.  I recognize that the Company has received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.
10

--------------------------------------------------------------------------------

2.          Inventions.
(a)          Inventions Retained and Licensed (Shop Rights).  I have attached
hereto, as Exhibit A, a list describing all inventions, original works of
authorship, developments, improvements, and trade secrets which were made by me
prior to my employment with the Company which belong to me, which relate to the
Company’s proposed business, products or research and development, and which are
not assigned to the Company hereunder (collectively referred to as “Prior
Inventions”).  If no such list is attached, I represent that there are no such
Prior Inventions.  If, in the course of my employment with the Company, I
incorporate into a Company product, process or service a Prior Invention owned
by me or in which I have an interest, the Company is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to
make, have made, modify, use and sell such Prior Invention as part of or in
connection with such product, process or service, and to practice any method
related thereto.
(b)          Assignment of Inventions.  I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, will assign to the Company or its designee, and hereby
do assign to the Company or its designee, all my right, title, and interest in
and to any and all inventions, original works of authorship, developments,
concepts, improvements, designs, discoveries, ideas, trademarks or trade
secrets, whether or not patentable or registrable under copyright or similar
laws, which I have solely or jointly conceived or developed or reduced to
practice, or caused to be conceived or developed or reduced to practice and
which I may solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice, during the period of
time I have been and am in the employ of the Company or prior to my employment
with the Company when working with, for, or on behalf of the Company in a
capacity other than as an employee (collectively referred to as “Inventions”),
except for the Prior Inventions below.  I further acknowledge that all original
works of authorship which are made by me (solely or jointly with others) within
the scope of and during the period of my employment with the Company and which
are protectable by copyright are and shall be treated as “works made for hire”
as that term is defined in the United States Copyright Act.  I understand and
agree that the decision whether or not to commercialize or market any Invention
developed by me solely or jointly with others is within the Company’s sole
discretion and for the Company’s sole benefit and that no royalty will be due to
me as a result of the Company’s efforts to commercialize or market any such
Invention.
(c)          Inventions Assigned to the United States.  I agree to assign to the
United States government all my right, title, and interest in and to any and all
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.
(d)          Maintenance of Records.  I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the term of my employment with the Company.  The records will be
in the form of notes, drawings and any other format that may be specified by the
Company.  The records will be available to and remain the sole property of the
Company at all times.
11

--------------------------------------------------------------------------------

(e)          Patent and Copyright Registrations.  I agree to assist the Company,
or its designee, at the Company’s expense, in every proper way to secure the
Company’s rights in the Inventions and any copyrights, patents, trademarks,
trade secrets, mask work rights or other intellectual property rights relating
thereto in any and all countries, including the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
the Company shall deem necessary in order to apply for and obtain such rights
and in order to assign and convey to the Company, its successors, assigns, and
nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, patents, trademarks, trade secrets, mask work
rights or other intellectual property rights relating thereto.  I further agree
that my obligation to execute or cause to be executed, when it is in my power to
do so, any such instrument or papers shall continue after the termination of
this Agreement.  If the Company is unable because of my mental or physical
incapacity or for any other reason to secure my signature to apply for or to
pursue any application for any United States or foreign patents, trademarks or
copyright registrations covering Inventions or original works of authorship
assigned to the Company above, then I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, to act for and in my behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent, trademarks or copyright
registrations thereon with the same legal force and effect as if executed by me.
(f)          No Self-Help or Unauthorized Code.  I represent and warrant to the
Company, that I will not knowingly infect, incorporate into or combine with any
computer system, computer program, software product, database or computer
storage media of the Company, except as known to and intended by the Company’s
senior management, any Unauthorized Code (as defined below).  “Unauthorized
Code” means any back door, time bomb, drop dead device, virus, Trojan horse,
worm, or other harmful routing, code, algorithm or hardware component designed
or used: (i) to disable, erase, alter or harm any computer system, computer
program, database, data, hardware or communications system, automatically, with
the passage of time, or under the control of any person, or (ii) to access any
computer system, computer program, database, data, hardware or communications
system.
3.          Conflicting Employment.  I agree that, during the term of my
employment with the Company, I will not engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which the Company is now involved or becomes involved during the
term of my employment, nor will I engage in any other activities that conflict
with my obligations to the Company.
4.          Returning Company Documents.  I agree that, at the time of leaving
the employ of the Company, I will deliver to the Company (and will not keep in
my possession, recreate, copy or deliver to anyone else) any and all devices,
documents, records, data, notes, reports, proposals, lists, correspondence,
formulae, specifications, drawings, materials, equipment or property, or
reproductions of any aforementioned items, developed by me pursuant to my
employment with the Company or otherwise belonging to the Company.  I understand
and agree that compliance with this paragraph may require that data be removed
from my personal computer equipment, and I agree to give the qualified personnel
of the Company or its contractors access to such computer equipment for that
purpose.
5.          Notification of New Employer.  In the event that I leave the employ
of the Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.
6.          Solicitation of Employees.  I agree that for a period of twelve (12)
months immediately following the termination of my relationship with the Company
for any reason, I shall not either directly or indirectly solicit, induce,
recruit or encourage any of the Company’s employees to leave their employment,
or take away such employees, either for myself or for any other person or
entity.
12

--------------------------------------------------------------------------------

7.          Covenant Not to Compete.
(a)          Covenant.  I agree that during the course of my employment and for
twelve (12) months following the termination of my relationship with the Company
(the “Noncompetition Period”) for any reason, I will not, without the prior
written consent of the Company, (i) serve as a partner, employee, consultant,
officer, director, manager, agent, associate, or investor of a Competitor, (ii)
directly or indirectly, own, purchase, organize or take preparatory steps for
the organization of a Competitor, or (iii) build, design, finance, acquire,
lease, operate, manage, invest in, work or consult for or otherwise affiliate
myself with any business that is a Competitor.  “Competitor” shall mean an
entity that is (a) in competition with or otherwise similar to the Company’s
business at the time my relationship with the Company terminated or (b)
competing in any other line of business that I knew or had reason to know the
Company had formed an intention to enter at the time my relationship with the
Company terminated.  This covenant shall not prohibit me from owning less than
one percent of the securities of any company that is publicly traded on a
nationally recognized stock exchange.  The foregoing covenant shall cover my
activities in every part of the Territory in which I may conduct business during
the term of such covenant as set forth above.  “Territory” shall mean (i) all
counties in the State of Texas, (ii) all other states of the United States of
America and (iii) all other countries of the world; provided that, with respect
to clauses (ii) and (iii), the Company maintains non-trivial operations,
facilities, or customers in such geographic area prior to the date of the
termination of my relationship with the Company.
(b)          Acknowledgement.  I acknowledge that my fulfillment of the
obligations contained in this Agreement is necessary to protect the Company’s
Confidential Information and to preserve the trade secrets, value and goodwill
of the Company.  I further acknowledge the time, geographic and scope
limitations of my obligations under subsection (a) above are reasonable,
especially in light of the Company’s desire to protect its Confidential
Information and trade secrets, and that I will not be precluded from gainful
employment if I am obligated not to compete with the Company during the period
and within the Territory as described above.
(c)          Severability.  The covenants contained in subsection (a) above
shall be construed as a series of separate covenants, one for each county, state
and country of any geographic area in the Territory.  Except for geographic
coverage, each such separate covenants shall be deemed identical in terms to the
covenant contained in subsection (a) above.  If, in any judicial proceeding, a
court refuses to enforce any of such separate covenants (or any part thereof),
then such unenforceable covenant (or such part) shall be eliminated from this
Agreement to the extent necessary to permit the remaining separate covenants (or
portions thereof) to be enforced.  In the event the provisions of subsection (a)
are deemed to exceed the time, geographic or scope limitations permitted by law,
then such provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, then permitted by law.
8.          Representations.  I agree to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement.  I represent
that my performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my employment by the Company.  I have not
entered into, and I agree I will not enter into, any oral or written agreement
in conflict herewith.
9.          Equitable Relief.  I acknowledge that the Company’s Confidential
Information is unique and that breach of my covenant of confidentiality
contained in this Agreement will cause irreparable damage to the Company that is
difficult to quantify in monetary terms.  Accordingly, I consent to the Company
obtaining equitable or injunctive relief against any threatened or actual breach
of the terms of this Agreement without posting a bond or other security and I
hereby waive any right to argue that the Company has an adequate remedy at law.
13

--------------------------------------------------------------------------------

10.          At-Will Employment.  I UNDERSTAND AND ACKNOWLEDGE THAT MY
EMPLOYMENT WITH THE COMPANY IS FOR AN UNSPECIFIED DURATION AND CONSTITUTES
“AT-WILL” EMPLOYMENT.  I ALSO UNDERSTAND THAT ANY REPRESENTATION TO THE CONTRARY
IS UNAUTHORIZED AND NOT VALID UNLESS OBTAINED IN WRITING AND SIGNED BY THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY.  I ACKNOWLEDGE THAT THIS EMPLOYMENT
RELATIONSHIP MAY BE TERMINATED AT ANY TIME, WITH OR WITHOUT GOOD CAUSE OR FOR
ANY OR NO CAUSE, AT THE OPTION EITHER OF THE COMPANY OR MYSELF, WITH OR WITHOUT
NOTICE.
11.          General Provisions.
(a)          Governing Law; Consent to Personal Jurisdiction.  This Agreement
will be governed by the laws of the state of Texas without regard for conflicts
of laws principles.
(b)          Entire Agreement.  This Agreement sets forth the entire agreement
and understanding between the Company and me relating to the subject matter
herein and supersedes all prior discussions between us.  No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by the party to be charged.  Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.
(c)          Other Agreements.  In the event of any direct conflict between any
term of this Agreement and any term of any other agreement executed by me, the
terms of this Agreement shall control.  If I signed or sign any other
agreement(s) relating to or arising from my employment with the company, all
provisions of such agreement(s) that do not directly conflict with a provision
of this Agreement shall not be affected, modified or superseded by this
Agreement, but rather shall remain fully enforceable according to their terms.
(d)          Severability.  If one or more of the provisions in this Agreement
are deemed void by law, then the remaining provisions will continue in full
force and effect, and, with respect to the covenant not to compete in Section 7,
the court is hereby authorized to reduce the duration or geographic scope of
such covenant as may be required so that in its reduced form the provision is
enforceable to the fullest extent of the law.
(e)          Survival.  My obligations under this Agreement shall survive the
termination of my employment with the Company and shall thereafter be
enforceable whether or not such termination is claimed or found to be wrongful
or to constitute or result in a breach of any contract or of any other duty owed
or claimed to be owed to me by the Company or any Company employee, agent or
contractor.
(f)          Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.
(g)          Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent and no
rules of strict construction will be applied against either party.
(h)          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be enforceable, and all of which together
shall constitute one agreement.
14

--------------------------------------------------------------------------------

12.          Acknowledgment.  I acknowledge and agree to each of the following
items:
(a)          I am executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else; and
(b)          I have carefully read this Agreement.  I have asked any questions
needed for me to understand the terms, consequences and binding effect of this
Agreement and fully understand them; and
(c)          I sought the advice of an attorney of my choice if I wanted to
before signing this Agreement.
Executed on this 23rd day of May, 2018.
 
EMPLOYEE
 
By:  /s/ JULIEN L. PHAM                                          
 
Print Name: Julien L. Pham, MD, MPH                    
 
 
GENPREX, INC.
 
By: /s/ RODNEY VARNER                                        
 
Print Name: Rodney Varner, CEO                             
      


15

--------------------------------------------------------------------------------

EXHIBIT A
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP




Title
Date
Identifying Number or Brief Description
                             



     X               No inventions or improvements
                        Additional Sheets Attached


Signature of Employee:  /s/ JULIEN L. PHAM                 
Print Name of Employee: Julien L. Pham, MD, MPH      
Date: May 23,
2018                                                                
















16

--------------------------------------------------------------------------------

Exhibit B
General Release Agreement


In consideration of the severance and acceleration benefits (the “Severance and
Acceleration Benefits”) offered to me by Genprex, Inc. (“Employer”) pursuant to
my Employment Agreement with Employer dated May 23, 2018, (the “Agreement”) and
in connection with the termination of my employment, I agree to the following
general release (the “Release”).
1.           On behalf of myself, my heirs, executors, administrators,
successors, and assigns, I hereby fully and forever generally release and
discharge Employer, its current, former and future parents, subsidiaries,
affiliated companies, related entities, employee benefit plans, and their
fiduciaries, predecessors, successors, officers, directors, shareholders,
agents, employees and assigns (collectively, the “Company”) from any and all
claims, causes of action, and liabilities up through the date of my execution of
the Release.  The claims subject to this release include, but are not limited
to, those relating to my employment with Employer and/or any predecessor or
successor to Employer and the termination of such employment.  All such claims
(including related attorneys’ fees and costs) are barred without regard to
whether those claims are based on any alleged breach of a duty arising in
statute, contract, or tort.  This expressly includes waiver and release of any
rights and claims arising under any and all laws, rules, regulations, and
ordinances, including, but not limited to: Title VII of the Civil Rights Act of
1964; the Older Workers Benefit Protection Act; the Americans With Disabilities
Act; the Age Discrimination in Employment Act; the Fair Labor Standards Act; the
National Labor Relations Act; the Family and Medical Leave Act; the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); the Workers
Adjustment and Retraining Notification Act; the Equal Pay Act of 1963; and any
similar law of any other state or governmental entity.
2.           This Release does not extend to, and has no effect upon, any
benefits that have accrued, and to which I have become vested, under any
employee benefit plan within the meaning of ERISA sponsored by the Company.
3.           In understanding the terms of the Release and my rights, I have
been advised to consult with an attorney of my choice prior to executing the
Release.  I understand that nothing in this Release is intended to constitute an
unlawful release or waiver of any of my rights under any laws and/or to prevent,
impede, or interfere with my ability and/or rights, if any:  (a) under
applicable workers’ compensation laws; (b) to seek unemployment benefits; (c) to
file a charge or complaint with a government agency such as but not limited to
the Equal Employment Opportunity Commission, the National Labor Relations Board,
or any applicable state agency; (d) provide truthful testimony if under subpoena
to do so, (e) file a claim with any state or federal agency or to participate or
cooperate in such a matter, and/or (f) to challenge the validity of this
release.  Furthermore, notwithstanding any provisions and covenants herein, the
Release shall not waive: (a) any rights to indemnification I may have as an
officer of Employer or otherwise in connection with my employment with Employer,
under Employer’s bylaws or other governing instruments or any agreement
addressing such subject matter between Employer and me or under any merger or
acquisition agreement addressing such subject matter; (b) any obligations owed
to me pursuant to the Agreement; (c) my rights of insurance under any liability
policy covering Employer’s officers; (d) any accrued but unpaid wages; (e) any
reimbursement for business expenses pursuant to Employer’s policies for such
reimbursements; (f) any outstanding claims for benefits or payments under any
benefit plans of Employer or subsidiaries; (g) any accrued but unused vacation;
(h) any ongoing agreements evidencing outstanding equity awards granted to me;
(i) any obligations owed to me pursuant to the terms of outstanding written
agreements between myself and Employer; and (j) any claims I may not release as
a matter of law, including indemnification claims under applicable law.
17

--------------------------------------------------------------------------------

4.           I understand and agree that Employer will not provide me with the
Severance and Acceleration Benefits unless I execute the Release.  I also
understand that I have received or will receive, regardless of the execution of
the Release, all wages owed to me together with any accrued but unused vacation
pay, less applicable withholdings and deductions, earned through my termination
date.
5.           As part of my existing and continuing obligations to Employer, I
have returned to Employer all documents (and all copies thereof) and other
property belonging to Employer that I have had in my possession at any time,
including but not limited to files, notes, drawings, records, business plans and
forecasts, financial information, specification, computer-recorded information,
tangible property (including, but not limited to, computers, laptops, pagers,
etc.), credit cards, entry cards, identification badges and keys; and any
materials of any kind which contain or embody any proprietary or confidential
information of Employer (and all reproductions thereof).  I understand that,
even if I did not sign the Release, I am still bound by any and all
confidential/proprietary/trade secret information, non-disclosure and inventions
assignment agreement(s) signed by me in connection with my employment with
Employer, or with a predecessor or successor of Employer, pursuant to the terms
of such agreement(s).
6.           I represent and warrant that I am the sole owner of all claims
relating to my employment with Employer and/or with any predecessor of Employer,
and that I have not assigned or transferred any claims relating to my employment
to any other person or entity.
7.           I agree to keep the Severance and Acceleration Benefits and the
provisions of this Release confidential and not to reveal their contents to
anyone except my lawyer, my spouse or other immediate family member, and/or my
financial consultant, or as required by legal process or applicable law.
8.           I understand and agree that the Release shall not be construed at
any time as an admission of liability or wrongdoing by either the Company or me.
9.           I agree that I will not make any negative or disparaging statements
or comments, either as fact or as opinion, about the Company, its employees,
officers, directors, shareholders, vendors, products or services, business,
technologies, market position or performance. Nothing in this paragraph shall
prohibit me from providing truthful information in response to a subpoena or
other legal process.
10.           Any controversy or any claim arising out of or relating to the
interpretation, enforceability or breach of the Release shall be settled in the
courts in accordance with the Agreement.
11.           I agree that I have had at least twenty-one (21) calendar days in
which to consider whether to execute the Release, no one hurried me into
executing the Release during that period, and no one coerced me into executing
the Release.  I understand that the offer of the Severance and Acceleration
Benefits and the Release shall expire on the twenty-second (22nd) calendar day
after my employment termination date if I have not accepted it by that time.  I
further understand that Employer’s obligations under the Release shall not
become effective or enforceable until the eighth (8th) calendar day after the
date I sign the Release provided that I have timely delivered it to Employer
(the “Effective Date”) and that in the seven (7) day period following the date I
deliver a signed copy of the Release to Employer I understand that I may revoke
my acceptance of the Release.  I understand that the Severance and Acceleration
Benefits will become available to me on or about the fourteenth (14th) calendar
day after the Effective Date.
18

--------------------------------------------------------------------------------

12.           In executing the Release, I acknowledge that I have not relied
upon any statement made by Employer, or any of its representatives or employees,
with regard to the Release unless the representation is specifically included
herein.  Furthermore, the Release and the Agreement contain our entire
understanding regarding eligibility for and the payment of severance benefits
and supersede any or all prior representations and agreements regarding the
subject matter.  Once effective and enforceable, this agreement can only be
changed by another written agreement signed by me and an authorized
representative of Employer.
13.           Should any provision of the Release be determined by an
arbitrator, court of competent jurisdiction, or government agency to be wholly
or partially invalid or unenforceable, the legality, validity and enforceability
of the remaining parts, terms, or provisions are intended to remain in full
force and effect. Specifically, should a court, arbitrator, or agency conclude
that a particular claim may not be released as a matter of law, it is the
intention of the parties that the general release and the waiver of unknown
claims above shall otherwise remain effective to release any and all other
claims.  I acknowledge that I have obtained sufficient information to
intelligently exercise my own judgment regarding the terms of the Release before
executing the Release.






[Signature Page to General Release Agreement Follows]
19

--------------------------------------------------------------------------------

EXECUTIVE’S ACCEPTANCE OF RELEASE
BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING:  I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS.  I
HAVE OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT.
I HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT,
AND I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.


Date delivered to employee ___________, ______.
Executed this ___________ day of ___________, ______.


                                                                                        

Signature
                                                                                   

Name (Please Print)












[Signature Page to General Release Agreement]

 




20